Citation Nr: 1342057	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for the residuals of a head injury.

2.  Entitlement to service connection for claimed headaches.



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the RO.  

The Veteran failed to report for hearings scheduled with the Board in August, October and November 2013.  His hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

The VBMS and Virtual VA folders have been reviewed.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran asserts that he suffered a head injury during service with the resulting development of headaches.  He reported going to the doctor two days in a row and supposedly was getting a medical discharge from service, but his Sergeant would not let him go back the next day and threatened to court-martial him.

Numerous attempts were made to obtain copies of any Physical Evaluation Board (PEB) proceedings and records from Moncrief Army Hospital.  A formal finding as to the unavailability of these records was completed in April 2012.

On review, it does not appear that efforts were made to obtain the Veteran's complete service personnel records.  Although his DD Form 214 indicates he was discharged as a marginal or nonproductive trainee, these records may contain additional information as to the circumstances of his service and discharge, to include any medical issues.  Prior to further adjudication of the claim, service personnel records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to obtain the Veteran's complete service personnel records.  Any records obtained should be associated with the claims folder or virtual folder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

2.  After completing the requested action and any additional development deemed appropriate, the RO must readjudicate the issues of whether new and material evidence has been received to reopen the claim of service connection for a head injury and service connection for claimed headaches.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


